On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Journal Entry filed June 30, 1995: “Finding that the decision of this Court in this case is in conflict with the decision announced in the Third Appellate District case of State v. Miller (May 12, 1995), Auglaize App. Case No. 2-94-32, unreported, upon motion of appellant it is ordered that this case is certified to the Supreme Court of Ohio for review and final determination of the issue whether an administrative license suspension pursuant to that portion of R.C. 4511.191 for failing a chemical test, constitutes punishment for purposes of double jeopardy and further prosecution for driving under the influence in violation of R.C. 4511.19(A)(1) and (3) is prohibited as a violation of double jeopardy.”